848 A.2d 1 (2004)
369 N.J. Super. 1
In the Matter of the Probate of the Alleged WILL OF Ronald D. FERREE, Deceased.
Superior Court of New Jersey, Appellate Division.
Submitted March 3, 2004.
Decided April 2, 2004.
Carton and Associates, Middletown, for appellant Charles Creel (Lawrence A. Carton, III, on the brief).
Patricia A. Bennett, for respondent Michael Ferree.
Before Judges KESTIN, AXELRAD and WINKELSTEIN.
PER CURIAM.
The novel question presented by this appeal is whether the filling in the blanks on a pre-printed will form, signed but not witnessed as required by statute, satisfies the requirements for recognition as a holographic will. The Chancery Division judge held that it does not. He dismissed the complaint seeking admission of the purported will to probate and declared the decedent to have died intestate.
We agree and affirm substantially for the reasons expressed by Judge Clarkson S. Fisher, Jr., in his comprehensive opinion reported at 369 N.J.Super. 136, 848 A.2d 81 (Ch. Div.2003).